

CONFIDENTIAL SEPARATION AGREEMENT, WAIVER AND RELEASE


YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY
BEFORE EXECUTING THIS AGREEMENT


This Confidential Separation Agreement, Waiver, and Release (the “Agreement”) is
a contract between Brian Frederick (“Employee”) and DCP Services, LLC (the
“Company” and together with the Employee, the “Parties”). Employee and the
Company wish to separate on an amicable basis. Employee’s termination date is
December 31, 2019 (the “Termination Date”).
THEREFORE, in consideration of the foregoing and this Agreement’s mutual
promises, the sufficiency of which is acknowledged, the Parties agree as
follows:
i.TERMINATION FROM EMPLOYMENT AND PAYMENT OF WAGES AND COMPENSATION THROUGH THE
TERMINATION DATE.
(1)Payment of Wages and Compensation. The Company has or will pay Employee’s
wages and compensation earned through the Termination Date (i) including the
2019 short term incentive payment which will be made at the same payout
percentage as approved by the Board for the Company; (ii) the 2017 long term
incentive payment and related unpaid Dividend Equivalent Rights (“DERs”) which
will be made at the same percentage as approved by the Board for 2017 Strategic
Performance Units (“SPUs”) and full vesting of the 2017 Restricted Performance
Units (“RPUs”); and (iii) any accrued and unused vacation pay accrued through
the Termination Date, less, in each case, any previously agreed upon or lawfully
authorized deductions or offsets.
(2)No Other Consideration Due. Employee acknowledges and agrees that except as
expressly set forth in this Agreement, Employee is entitled to no other wages,
vacation pay, sick pay, bonuses, incentive pay, benefits or other compensation.
Employee also acknowledges and agrees that without signing this Agreement,
Employee would not be entitled to the consideration from the Company as
described in Section 2 below.
ii.CONSIDERATION FROM THE COMPANY.
(1)Separation Payment. The Company will pay Employee severance pay in the amount
of $603,330.00 (the “Separation Payment”), less applicable taxes and
withholdings and any lawfully authorized deductions or offsets, provided
Employee has signed this Agreement within the Consideration Period in Section
5(b) below, Employee does not timely revoke the Agreement pursuant to Section
5(c) below, Employee has returned all Company property and information as
required by Section 3(g) below, and Employee complies with all other terms of
this Agreement, including, but not limited to, all confidentiality,
non-disparagement and non-solicitation provisions of this Agreement
(collectively, “Payment Conditions”). The Separation Payment will be delivered
to the Employee’s last known address within twenty-one (21) business days after
the Effective Date (as defined below in Section 5(c)).
(2)Outplacement Services. If Employee complies with the Payment Conditions,
Employee shall receive reimbursement up to a maximum of $25,000 for the actual
cost of executive level outplacement assistance or reimbursement of tuition for
a seminar or classes on Corporate Boards at an accredited college, which
outplacement service or tuition assistance can be utilized by Employee at any
time through December 31, 2020, provided Employee shall submit invoices and
evidence of payment to DCP and DCP shall reimburse Employee within 30 days of
receipt of such documentation.
(3)Other Employee Benefits. Except for those benefits and programs described in
this Agreement or as otherwise required by applicable law, Employee’s
participation (if any) in and rights (if any) under any Company employee benefit
plan or program will be governed by the terms and conditions of such plans and
programs and applicable law, which plans, programs, terms and conditions may be
amended, modified, suspended or terminated by the Company at any time for any or
no reason.
If Employee complies with Payment Conditions, Employee’s termination of
employment under this release will be considered a qualifying layoff under the
DCP Services, LLC 2008 Long-Term Incentive Plan



--------------------------------------------------------------------------------



(effective January 1, 2008) and any successor plans (provided Employee is a
participant in such plan as of the Termination Date) and the terms and
conditions thereof will continue to govern. Due to the qualified layoff,
Employee will become fully vested in the time-vested RPUs units issued in 2018
and 2019 and contingently vest in any SPUs issued in 2018 and 2019 on a prorated
basis through the Termination Date as defined in the applicable grant
agreements. Any payment of time vested RPUs will occur at the same time as the
Separation Payment provided under Section 2(a) above and any payment of SPUs,
including DERs, will occur after the performance period ends and company
performance is assessed in accordance with the terms of the applicable grant
agreements.
If Employee complies with Payment Conditions, the Company will credit Employee’s
Executive Deferred Compensation Plan account with the 2019 make-whole match and
retirement contributions in January 2020.
(4)Unemployment. The Company will not contest Employee’s claim to unemployment
compensation. The Company may state what Employee is receiving or has received
as severance and other consideration under this Agreement.
(5)Insurance Coverage Eligibility.
(a)Employee’s eligibility to participate in any of Company’s Medical, Dental,
and Vision benefit plans will terminate on the Termination Date.
(b)Employee may elect to participate in Medical, Dental, and Vision benefits in
conjunction with continued insurance coverage available to Employee under the
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).
COBRA coverage for the Employee generally continues for eighteen (18) months or
until Employee becomes covered under another group health plan (the “COBRA
Period”). Employee will be mailed a COBRA packet at Employee’s last known
address. Such packet will contain additional information about the Employee's
COBRA rights and responsibilities. Employee must be otherwise eligible for COBRA
coverage, and positively elect COBRA in order to take advantage of COBRA
coverage. If Employee elects COBRA coverage and complies with the Payment
Conditions, the Company will pay the monthly amount towards the cost of COBRA
coverage such that the cost of Employee’s health care coverage in place as of
the Termination Date will continue at active rates for 18 month(s) or until the
earliest of the following occurs: (1) Employee becomes eligible to receive group
health insurance from another employer’s group health plan or a spouse’s
employer plan, (2) COBRA coverage is terminated for any reason, or (3) the
expiration of the applicable maximum COBRA Period for the Employee. If Employee
is entitled to Medicare, the COBRA plan pays secondary to Medicare; therefore,
Employee should enroll in Medicare Parts A and B in order to get full benefits
under COBRA. If Employee is identified as a highly compensated individual, the
payments will be made on an after-tax basis and such payments will be grossed up
for applicable tax withholding. If Employee continues COBRA coverage after
payments under this Section 2(e)(ii) terminate, Employee shall pay the full cost
of COBRA coverage for the remainder of the COBRA Period or for so long as
Employee desires to continue eligible COBRA coverage. Employee shall inform the
Company about the terms and conditions of any employment after the Termination
Date and the corresponding benefits available from such employment as well as
any available coverage under a spouse’s employer plan within ten (10) days of
attaining eligibility to enroll in such coverage.
(6)Dependent Care or Medical Flexible Spending Account, Other Insurance
Coverage.
(a)Any active Dependent Care or Medical Flexible Spending Account participation
will cease on the Termination Date except, with respect to the Medical Flexible
Spending Account, to the extent COBRA is available and elected by the Employee
and participation is continued.
(b)Any group long-term disability insurance coverage, Group Life and Accidental
Death and Dismemberment Insurance Coverage will cease on the Termination Date.
Conversion of any employee and spouse life insurance to an individual whole life
policy or policies or porting the coverages to a term life policy or policies
(at Employee’s expense) must be accompanied by an application submitted by
Employee to the carrier within 31 days of the termination of insurance
2



--------------------------------------------------------------------------------



coverage. Employee will be mailed a packet containing documents to convert or
port employee and spouse life insurance policies.
(c)Any Critical Illness, Accident or Hospital Indemnity voluntary coverage will
cease on the Termination Date. Employee may elect to continue coverage at
Employee’s expense. Employee will be mailed a packet containing documents to
continue coverage and initiate direct billing.
(d)Any Group Legal voluntary coverage will cease on the Termination Date.
Employee must contact carrier directly at 1-800-GET-MET8 within 30 days of
Termination Date to continue coverage.
iii.EMPLOYEE’S AGREEMENTS.
(1)Release of All Claims. The term “Releasee” or “Releasees” shall be construed
as broadly as possible and includes: the Company and each of the Company’s
divisions, subsidiaries, owner companies, successors and affiliates, and their
former or current agents, joint venture members, stockholders, directors,
officers, employees, and all other persons acting by, through, under or in
concert with any of them. In exchange for the Company’s consideration, Employee
fully releases and discharges the Releasees from all claims, actions and causes
of action of any kind, known or unknown, which Employee may presently have or
claim to have against any Releasee including, but not limited to, all contract
claims; all wrongful discharge or employment claims; all tort claims; all claims
arising under the United States or any state constitution; all claims arising
under any civil rights or employment laws or regulations (whether federal, state
or local); any federal or state whistleblower laws or statutes; any claims based
on Company policies or agreements, including severance policies or agreements to
provide notice; and any claims to attorneys’ fees or costs. Without limiting the
foregoing, the waiver and release of claims includes, but is not limited to, all
claims under the Equal Pay Act, Age Discrimination in Employment Act (ADEA),
Older Workers Benefit Protection Act (OWBPA), Rehabilitation Act, Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, Family and Medical
Leave Act, Fair Labor Standards Act, Fair Credit Reporting Act, Worker
Adjustment Retraining and Notification Act, Sarbanes-Oxley Act, Immigration
Reform and Control Act, Occupational Safety and Health Act, and the National
Labor Relations Act. Notwithstanding the foregoing, Employee does not waive or
release workers’ compensation claims or claims for unemployment benefits.
Employee agrees that while nothing in this Agreement shall limit Employee’s
right to file a future charge with any federal, state, or local governmental
agency relating to Employee’s employment with Company and/or participate in a
future action relating to such employment, whether brought by an agency or by
another on Employee’s behalf, Employee expressly waives by this Agreement the
right to recover monetary damages and any other relief from Company personal to
Employee if such charge or lawsuit is pursued. By entering into this Agreement,
Employee is not waiving any rights or claims that may arise after the
termination date.
(2)Filed and Non-Assignment of Claims. Employee has not filed any charge or
claim or any part or portion thereof. Employee has not assigned or transferred
any claim or any part or portion thereof.
(3)Representations. Employee represents and warrants that Employee was permitted
by the Company to take all leave to which Employee was entitled, Employee was
properly classified as exempt from overtime (if Employee was so classified),
Employee has been properly paid for all time worked while employed by the
Company and Employee has received all benefits to which Employee was or is
entitled. Employee represents and warrants that Employee knows of no facts and
has no reason to believe that Employee’s rights under the Fair Labor Standards
Act, the Family and Medical Leave Act, or Colorado Wage Payment Act (or any
other state wage payment law) have been violated.
(4)SEC Filing. Employee acknowledges that the Severance Payment and other
compensation under this Agreement is required to be disclosed as a named
executive officer of the Company pursuant to the rules and regulations of the
Securities & Exchange Commission (“SEC”). If Employee is asked about the terms
of this Agreement, Employee may state only that Employee and the Company have
separated the employment relationship on an amicable basis and as disclosed in
any filing to the SEC.
(5)Confidential Information. Employee acknowledges that if Employee signed an
agreement with Company restricting Employee’s post-employment activities in any
way, such agreement remains in effect, and nothing in this Agreement is intended
to or does limit in any way the restrictions set forth in such agreement. In the
3



--------------------------------------------------------------------------------



course of Employee’s employment with the Company, Employee has received
Confidential Information concerning the Company. “Confidential Information”
means all scientific, technical, financial, marketing, product, employee and
business information of the Company, which is of a confidential, trade secret or
proprietary character and which has been developed by the Company or by Employee
(alone or with others) or to which Employee has had access during employment.
Some examples of Confidential Information include, but are not limited to: (1)
inventions, discoveries, concepts and ideas (whether patentable or not) relating
to the markets, products and services or potential markets, products and
services of the Company; (2) the terms of any agreements, draft agreements or
other legal documents; (3) information concerning employees, including salary
information; (4) scientific or technological information related to the
Company’s markets, products and services, including but not limited to formulas
and processes; (5) the Company’s software and computer programs and interface
programs and improvements thereto and access codes and passwords, electronic
codes or other coding; (6) the Company’s technology, research, trade secrets and
know-how; (7) the Company’s sales techniques, product development, projections,
sales records, contract terms, business plans, sales tools, and product and
service pricing information; (8) the Company’s customer lists or names and
addresses and other information concerning customers and potential customers,
including information concerning customer requirements, customer contacts and
decision-makers and decision-making processes, customer budgeting processes,
customer business processes and information processing techniques, customer
marketing strategies and business plans; (9) the Company’s marketing strategies,
product and market development strategies, strategic business plans and market
information; and (10) financial analysis, financial data and reports, financial
projections, profits, margins, and all other financial information. Confidential
Information does not include information that is or becomes known to the general
public through lawful means. Employee agrees that all such information is the
sole property of the Company. Employee shall maintain all such information in
the strictest confidence and will not, directly or indirectly, intentionally or
inadvertently, use, publish, or otherwise disclose to any person or entity
whatsoever, any Confidential Information, regardless of its form, without the
prior written consent of Employer. Employee shall take reasonable precautions to
protect the inadvertent disclosure of such information. All duties and
obligations set forth in this section shall be in addition to those which exist
under statute and at common law, and shall be in addition to any existing and
continuing obligations arising under any agreements or documents executed by
Employee during Employee’s employment with the Company. Notwithstanding the
foregoing, Employee understands that, in accordance with the Defend Trade
Secrets Act of 2016, an individual cannot be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (1) is made in confidence to a federal, state, or local government
official (either directly or indirectly), or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.   Employee understands that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in a court proceeding, if the individual
files any document containing the trade secret under seal, and does not disclose
the trade secret, except pursuant to a court order.
(6)Injunctive and Other Relief. If Employee breaches or threatens to breach the
Employee’s obligations in this Agreement, the Company will be irreparably harmed
and it therefore has the right to injunctive relief, in addition to any other
relief or damages allowed by law. If the Company has reason to seek injunctive
or other legal relief to enforce this Agreement, it may suspend or terminate any
Separation Payment or other consideration otherwise payable to Employee at that
time, and may seek recovery of any Separation Payment or other consideration
paid to Employee at that time. If the Separation Payment or other consideration
to be paid is suspended, terminated or recovered, the Employee’s release of
claims under this Agreement will remain in full force and effect.
(7)Return of Company Property. Employee has returned (and has not retained any
copies in any form) all Company documents and information (including all
Confidential Information and any other information stored on personally owned
computer hard drives, floppy disks or other format), and any vehicles, badges,
pagers, cell phones, computers, equipment, or other property belonging to the
Company. Employee certifies by signing this Agreement that Employee has returned
to the Company all versions of source codes, plans, designs and other Company
intellectual property in Employee’s possession, and that Employee has destroyed
and not retained any source codes or other Company intellectual property on
Employee’s home computer or in any other form.
4



--------------------------------------------------------------------------------



(8)Non-Solicitation. Employee shall not, for a period of twelve (12) months
after the Termination Date, directly or indirectly, solicit, encourage, or take
any other action which is intended to induce any employee of the Company to
terminate his or her employment with the Company in favor of any other employer,
person or entity, or interfere in any way with an employee’s relationship with
the Company.
(9)Non-Disparagement. Employee agrees that he will not criticize, denigrate or
otherwise disparage the Company or any other Releasee and their respective
executives and members of the Board of Directors. The Company or any other
Releasee agrees that executives will not criticize, denigrate or otherwise
disparage the Employee.
(10)Report of Misconduct. Employee has had the opportunity to notify appropriate
personnel within the Company of any violation or potential violation of any laws
or regulations or any other misconduct by the Company or any of its management
personnel or other representatives in the course of their duties on behalf of
the Company. To the extent Employee is aware of any such misconduct, Employee
has reported it to appropriate Company personnel. If Employee subsequently
becomes aware of any such misconduct, Employee will notify the ethics hotline
operated by My Safe Workplace (1-866-334-8816) or the General Auditor.
(11)Cooperation. Employee acknowledges and agrees that the Employee will
cooperate and be reasonably available to the Company in connection with any
administrative, judicial, or other legal proceedings in which the Company
becomes involved. This cooperation will include, without limitation, assisting
the Company and the Company’s lawyers in preparing for, and responding to,
administrative proceedings, depositions, discovery responses, and subpoenas
(including, without limitation, document location, review, and production),
court proceedings, or other legal proceedings. In any such administrative,
judicial, or other legal proceeding, Employee shall testify truthfully.
iv.DENIAL OF ANY LIABILITY.
The Company denies any liability to Employee. The Parties agree that this
Agreement may not be used as evidence; does not constitute an adjudication or
finding on the merits; and is not, and shall not be construed as, an admission
by the Company of a breach of any contract or agreement; a violation of the
Company’s policies and procedures; or a violation of any state or federal laws
or regulations. After execution (including signatures by both Employee and the
Company), this Agreement may be introduced in evidence to enforce its terms.
v.OPPORTUNITY TO CONFER – OLDER WORKERS’ BENEFIT PROTECTION ACT NOTICES.
(1)Opportunity to Confer. The Company advises Employee to confer with an
attorney of Employee’s own choosing before entering into this Agreement.
Employee represents that Employee has had a full opportunity to confer with an
attorney and, if Employee has not done so, Employee has knowingly and
voluntarily waived the right to confer with an attorney before entering into
this Agreement.
(2)Opportunity to Consider. Employee may take up to forty-five (45) days (the
“Consideration Period”) to consider whether to execute this Agreement. If
Employee signs this Agreement prior to the expiration of the Consideration
Period, Employee represents that Employee fully understands that Employee has
been given the Consideration Period to consider whether to enter into this
Agreement and has knowingly and voluntarily waived that opportunity.
(3)Opportunity to Revoke and Effective Date. Employee has the opportunity to
revoke this Agreement within seven (7) days after signing it (“Revocation
Period”), by delivering a written revocation to the attention of the office of
the Group Vice President and Chief Human Resources Officer, DCP Services, LLC,
370 17th Street, Suite 2500, Denver, CO 80202. If this Agreement is timely
revoked by Employee, it will be revoked in its entirety. This Agreement shall
become effective on the eighth day after the Revocation Period has passed
without revocation (the “Effective Date”), assuming Employee timely executed the
Agreement.
vi.COMPLETE AGREEMENT.
5



--------------------------------------------------------------------------------



This Agreement, together with the DCP Services, LLC Executive Severance Plan, is
an integrated document. It constitutes and contains the entire agreement and
understanding between the Parties, and supersedes and replaces all prior
negotiations and all agreements concerning the subject matters hereof, except as
otherwise expressly stated in this Agreement.
vii.SEVERABILITY OF INVALID PROVISIONS.
The provisions of this Agreement are severable. If any provision of this
Agreement or its application is held invalid, the invalidity shall not affect
other provisions or applications of this Agreement that can be given effect
without the invalid provisions or application.
viii.VENUE/CHOICE OF LAW/ATTORNEYS’ FEES/ WAIVER OF RIGHT TO TRIAL BY JURY.
This Agreement has been negotiated within the State of Colorado and the rights
and obligations of the Parties to this Agreement shall be construed and enforced
in accordance with, and governed by, the laws of the State of Colorado without
regard to any jurisdiction’s principles of conflict of laws. Any legal suit,
action or proceeding arising out of or relating to this Agreement shall be
instituted in the federal courts of the United States of America or the courts
of the State of Colorado in each case located in the City of Denver and County
of Denver, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Each party acknowledges
and agrees that any controversy which may arise out of or relate to this
Agreement is likely to involve complicated and difficult issues and, therefore,
each such party irrevocably and unconditionally waives any right it may have to
a trial by jury in respect of any legal action arising out of or relating to
this Agreement. In any action brought to enforce this Agreement, the
substantially prevailing party shall be awarded its, his or her reasonable legal
fees (including but not limited to attorney, paralegal and expert fees and
costs), to the maximum extent permitted by law.
ix.NO WAIVER OF BREACH.
No waiver of any breach of any term or provision of this Agreement shall be
binding unless in writing and signed by the party waiving the breach. No waiver
of any breach of any term or provision of this Agreement shall be construed to
be, nor shall be, a waiver of any other breach of this Agreement.
x.KNOWING AND VOLUNTARY WAIVER.
Employee has carefully read and fully understands all of the provisions of this
Agreement. Employee knowingly and voluntarily enters into this Agreement.
xi.FURTHER ASSURANCES.
The Parties agree to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the terms of this Agreement.
xii.HEADINGS NOT BINDING/COUNTERPARTS/ORIGINALS AND COPIES.
The use of headings in this Agreement is only for ease of reference and the
headings have no effect and are not to be considered part of or terms of this
Agreement. This Agreement may be executed in counterparts. A photocopy or
facsimile copy of this Agreement shall be as effective as an original.
EMPLOYEE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS
AGREEMENT. EMPLOYEE REPRESENTS THAT EMPLOYEE IS ENTERING INTO THIS AGREEMENT
VOLUNTARILY AND THAT THE CONSIDERATION EMPLOYEE RECEIVES IN EXCHANGE FOR
EXECUTING THIS AGREEMENT IS GREATER THAN THAT TO WHICH EMPLOYEE WOULD BE
ENTITLED IN THE ABSENCE OF THIS AGREEMENT. EMPLOYEE REPRESENTS THAT EMPLOYEE IS
NOT RELYING ON ANY REPRESENTATION OR UNDERSTANDING NOT STATED IN THIS AGREEMENT.
USE OF THE
6



--------------------------------------------------------------------------------



TERM “EMPLOYEE” IN THIS DOCUMENT DOES NOT INDICATE, CREATE, OR IMPLY AN
EMPLOYER-EMPLOYEE RELATIONSHIP AFTER THE TERMINATION DATE.


/s/ Brian S. Frederick December 11, 2019
                                                 Date


Employee Address:


_________________________________
_________________________________




DCP SERVICES, LLC


Name: /s/ Tamara Bray
Date:____________________________
Title: GVP, CHRO
Date: December 11, 2019
Date: December 11, 2019





7

